     Case 3:17-cv-00662-LRH-CBC Document 60 Filed 08/26/19 Page 1 of 4



 1
     Patrick R. Leverty, Esq.
 2   LEVERTY & ASSOCIATES LAW CHTD.
     Reno Gould House
 3   832 Willow Street
     Reno, NV 89502
 4   Telephone: (775) 322-6636
     Facsimile: (775) 322-3953
 5
     Email: pat@levertylaw.com
 6
     Phillip Kim
 7   THE ROSEN LAW FIRM, P.A.
     275 Madison Avenue, 34th Floor
 8   New York, NY 10016
     Telephone: (212) 686-1060
 9
     Facsimile: (212) 202-3827
10   Email: pkim@rosenlegal.com

11   Counsel for Plaintiff

12
                                  UNITED STATES DISTRICT COURT
13
                                       DISTRICT OF NEVADA
14
       HANS MENOS, derivatively on behalf of       Case No. 3:17-CV-00662-LRH-CBC
15     ECO SCIENCE SOLUTIONS, INC.,

16                       Plaintiff,
                                                    STIPULATION AND [PROPOSED]
17     v.                                          ORDER REGARDING DEFENDANTS’
                                                       RESPONSE TO AMENDED
18     JEFFERY L. TAYLOR, DON L.                            COMPLAINT
       TAYLOR, L. JOHN LEWIS, S.
19     RANDALL OVESON, and GANNON                            (Second Request)
       GIGUIERE,
20
                         Defendants,
21
             and
22
       ECO SCIENCE SOLUTIONS, INC.,
23
                         Nominal Defendant.
24

25

26

27

28                                             1
     ACTIVE 45450752v1
     Case 3:17-cv-00662-LRH-CBC Document 60 Filed 08/26/19 Page 2 of 4



 1          STIPULATION REGARDING DEFENDANTS’ RESPONSE TO AMENDED
             COMPLAINT AND REQUESTING THE REOPENING OF THE ACTION
 2
             Pursuant to LR IA 6-1 and LR IA 6-2, Plaintiff Hans Menos (“Plaintiff”), by and through
 3
     his counsel the law firms of Leverty & Associates Law Chtd. Ltd. and The Rosen Law Firm, P.A.
 4
     and Defendants Jeffery L. Taylor, Don L. Taylor, L. John Lewis, S. Randall Oveson and Gannon
 5
     Giguiere (collectively, “Individual Defendants”) and Nominal Defendant Eco Science Solutions,
 6
     Inc. (“Nominal Defendant” and with Individual Defendants, “Defendants” and with Plaintiff, the
 7
     “Parties”), by and through their counsel, the law firm of Greenberg Traurig, LLP, hereby stipulate
 8
     and agree:
 9
             WHEREAS, on February 5, 2019, the Court entered the Parties’ Stipulation and Order
10
     Regarding Defendants’ Response to Amended Complaint and Plaintiffs’ Response to the
11
     Emergency Motion to Stay Civil Case (the “February Order”) (Dkt. No. 55). Pursuant to the
12
     February Order, if Judge Kobayashi denied the motion to stay in the related derivative actions,
13
     Bell v. Taylor, et al., Case No. 17-cv-00530 (D. Hawaii) and D’Annunzio v. Taylor, et al., Case
14
     No. 18-cv-00016 (D. Hawaii) (the “Hawaii Actions”), then Defendants will withdraw their
15
     Emergency Motion to Stay Civil Case (“Stay Motion”) (Dkt. No. 52) and the Parties would agree
16
     to a schedule for the response to the Verified First Amended Shareholder Derivative Complaint
17
     (“Amended Complaint”). On April 26, 2019, Judge Kobayashi denied the motion to stay in the
18
     Hawaii Actions;
19
             WHEREAS, on August 6, 2019, Defendants withdrew the Stay Motion (Dkt. No. 57).
20
             WHEREAS, there are additional related proceedings in the United States District Court
21
     for the Southern District of California (U.S. v. Giguiere, Case No. 18CR3071-WQH) previously
22
     scheduled for an August trial but which resolved with a plea agreement on July 23, 2019;
23
             WHEREAS, the parties in this action were monitoring the related proceedings, the
24
     closure of which provides some guidance to the prosecution and defense of this action;
25

26

27

28                                                   2
     ACTIVE 45450752v1
     Case 3:17-cv-00662-LRH-CBC Document 60 Filed 08/26/19 Page 3 of 4



 1           WHEREAS, the parties in this action have preliminarily discussed alternative dispute
 2   resolution, are continuing these discussions, and require time to continue those discussions and
 3   potentially coordinate with the parties to the related derivative actions;
 4           NOW, THEREFORE, the parties in this action stipulate and agree as follows:
 5           1.      Defendants shall answer or otherwise respond to Plaintiff’s Verified Amended
 6   Shareholder Derivative Complaint filed with this Court on December 21, 2018 (the “Amended
 7   Complaint”) by September 10, 2019.
 8           2.      The parties agree that if they continue to make progress in their discussions about
 9   alternative dispute resolution, they agree to meet and confer and discuss the possibility of an
10   additional extension of Defendants’ deadlines to respond to the complaint, subject of course to
11   the Court’s approval.
12           3.      In the event that the Defendants respond to Plaintiff’s Amended Complaint by
13   moving to dismiss, Plaintiff shall file an opposition to Defendants’ motion to dismiss by October
14   21, 2019 and Defendants shall file a reply to Plaintiff’s opposition by November 11, 2019.
15           4.      This request is made in good faith and not for the purpose of delay. Rather the
16   stipulation and schedule set forth above will further the efficient and expedient disposition of the
17   above-captioned case.
18   ///
19   ///
20

21

22

23

24                                   SEE NEXT PAGE FOR ORDER

25

26

27

28                                                     3
     ACTIVE 45450752v1
     Case 3:17-cv-00662-LRH-CBC Document 60 Filed 08/26/19 Page 4 of 4



 1           This is the second stipulation requesting a new schedule for the response to the Amended
 2   Complaint since a decision in the Hawaii Action on the stay issue.
 3

 4    Dated: August 26, 2019                    By: /s/ Patrick R. Leverty
 5                                                  Patrick R. Leverty
                                                    LEVERTY & ASSOCIATES LAW CHTD.
 6                                                  832 Willow Street
                                                    Reno, NV 89502
 7
                                                    Phillip Kim
 8                                                  THE ROSEN LAW FIRM, P.A.
 9                                                  275 Madison Avenue, 34th Floor
                                                    New York, NY 10016
10
                                                     Attorneys for Plaintiff
11
      Dated: August 26, 2019                    By: /s/ Christopher R. Miltenberger
12                                                  Mark E. Ferrario
                                                    Christopher R. Miltenberger
13
                                                    GREENBERG TRAURIG, LLP
14                                                  10845 Griffith Peak Drive, Suite 600
                                                    Las Vegas, NV 89135
15
                                                    Joel M. Eads
16                                                  GREENBERG TRAURIG, LLP
17                                                  1717 Arch Street, Suite 400
                                                    Philadelphia, PA 19103
18
                                                    Attorneys for         Defendants   and   Nominal
19                                                  Defendant
20
                                          IT IS SO ORDERED:
21

22                                        ________________________________________________
                                          DATED  this 28th day of August, 2019.
                                          UNITED STATES DISTRICT/MAGISTRATE JUDGE
23
                                          DATED: ____________________
24                                        _________________________________
                                          LARRY R. HICKS
25                                        UNITED STATES DISTRICT JUDGE
26

27

28                                                  4
     ACTIVE 45450752v1
